Citation Nr: 0307182	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  00-14 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a hearing loss 
disability.

3.  Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The appellant had active duty for training (hereinafter 
referred to as ACDUTRA) from January 23, 1974, to May 22, 
1974, and inactive duty training (hereinafter referred to as 
INACDUTRA) with the Pennsylvania Army National Guard at 
various times from November 1973 to November 1998. 

This appeal arises from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that determined that claims of 
entitlement to service connection for a back condition, 
hearing loss, and for a mental condition were not well 
grounded.  The appellant appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.   In September 
2002, the RO issued another rating decision denying each 
claim on the merits.  

The appellant and his spouse testified before an RO hearing 
officer in October 2000.


FINDINGS OF FACT

1.  Hearing loss disability was first shown many years after 
ACDUTRA and is not the result of injury incurred or 
aggravated during INACDUTRA.   

2.  A mental disorder was first shown many years after 
ACDUTRA and is not the result of injury incurred or 
aggravated during INACDUTRA. 

3.  A back disorder was first shown many years after ACDUTRA 
and is not the result of injury incurred or aggravated during 
INACDUTRA.


CONCLUSION OF LAW

The requirements for service connection for hearing loss 
disability, a mental disorder, and a back disorder are not 
met.  38 U.S.C.A. §§ 101, 1110, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

According to a November 1973 enlistment examination report, 
the appellant had no relevant abnormalities.  His hearing was 
within normal limits, bilaterally.  He underwent a return 
from active duty examination in April 1974 and no 
abnormalities were found.  

The appellant underwent quadrennial examinations in March 
1978 and March 1982 and was found to be normal; however his 
March 1982 audiometry showed right ear hearing thresholds of 
25, 40, 25, and 25 decibels, in the frequencies 500, 2,000, 
3,000, and 4,000 Hertz, and left ear hearing thresholds of 
25, 40, 40, and 40 decibels in those frequencies.  The March 
1982 physical examination report also noted that there was 
heavy cerumen in the left ear.  The appellant received a cut 
on the index finger with a bayonet in April 1984, which is 
not relevant to his claims.  

The appellant underwent a normal quadrennial examination in 
June 1986; however, no audiometry results were supplied.  A 
January 1991 quadrennial examination report reflects a 
completely normal examination.  Hearing thresholds were 
within normal limits, bilaterally.  

The appellant was treated in July 1995 for complaint of ear 
pain and complaint of chronic back pain when lifting.  He 
mentioned that he had a backache along the lumbar spine for 
one year.  He was counseled for being above weight limits.  
Mild depression was also noted.  He was unable to function 
with his mortar section because of back pain so he was 
assigned other duties for the duration of the training 
period.  Another report reflects that his ear complaint 
concerned the right ear, where impacted cerumen was found.  
The report also notes purulent otitis media in the left ear 
with a flat tympanogram, type B.  

In August 1999, the appellant requested service connection 
for a back condition and for depression.  

In September 1999, the appellant submitted copies of 
treatment reports from Latrobe Area Hospital and from Norvelt 
Family Practice.  An April 1991 report from Norvelt reflects, 
"Picking up wife & pushing her in chair & back began to 
hurt".  A December 1991 CT (computerized tomography) scan of 
the lumbar spine showed a disc bulge at L4-5 and disc 
herniation at L5-1.  A June 1992 magnetic resonance imaging 
(MRI) report reflects a slight disc bulge at L5-S1.  A 
February 1999 report notes that the appellant complained of 
back pain after baling hay.  

In September 1999, the appellant reported that he had 
strained his back often during his 25 years of National Guard 
duty.  He reported that medics simply told him to take a pain 
pill and return to duty.  He reported that his drinking 
caused family problems.  

In January 2000, the appellant reported that he was deaf from 
firing weapons in the National Guard.  

In January 2000, the state National Guard Adjutant General 
reported that there was no record of medical treatment in 
their files.  

In February 2000, the RO found the service connection claims 
to be not well grounded and also denied entitlement to 
pension on the basis of no qualifying active military 
service.  

In June 2000, the RO received Social Security Administration 
(SSA) documentation of the appellant's receipt of 
supplemental security income; however, these documents are 
not pertinent to the VA claims on appeal.  

In October 2000, the appellant testified before an RO hearing 
officer that he injured his back in 1985 when he fell during 
National Guard summer camp.  He testified that he received 
medical treatment from the Army and that they did a line of 
duty determination.  He testified that it occurred at Fort 
Pickett or possibly some other Army fort.  He testified that 
he had a nervous breakdown while on a two-week summer 
encampment in August 1998.  He recalled that one year at 
summer camp he was on light duty for the entire two weeks 
because of his back.  

The appellant's spouse testified that they sent him home from 
summer camp because of his nervous disorder in 1998 and she 
took him to the hospital but that they did not hospitalize 
him.  She recalled that he went berserk at that time.  She 
testified that she called his National Guard commander about 
the incident and they later counseled the appellant.  She 
testified that he had also been hospitalized since his 
retirement from the National Guard, in approximately February 
1999.  She recalled that he returned from summer camp in 1985 
with a bruise on his back that he reportedly got when he fell 
in the back of a truck that moved unexpectedly.  She 
testified that he saw Dr. Paterson a month later and the 
doctor thought that the injury was serious.  She testified 
that Dr. Paterson died and no records were available.  

In November 2000, the RO received additional medical records 
from Latrobe Area Hospital.  Among these is an October 2000 
letter from Alex Paterson, M.D., who saw the appellant in the 
mid 1980s a number of times for complaint of low back pain 
and continued to see the appellant until 1998, when the 
doctor left medical practice.  During his visits to the 
doctor, the appellant attributed his back pain to an injury 
during National Guard training.  The back was treated with 
anti-inflammatories and heat and no testing was done because 
of the cost.  Dr. Paterson felt that it would be difficult to 
document that any current back pain is related to the 
National Guard injury.  

In February 2001, the RO sent the appellant a letter 
notifying him of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA). In September 2002, the RO 
issued another rating decision denying each claim on the 
merits.  

II.  VCAA

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326.  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary (i.e., to VA) that is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that the appellant is not prejudiced by its 
consideration of these claims pursuant to this new 
legislation and implementing regulations insofar as VA has 
already met all notice and duty to assist obligations under 
the new law and regulations.  The appellant has been notified 
of the laws and regulations governing service connection.  He 
has, by information letter sent in February 2001, rating 
actions, a statement of the case and supplemental statements 
of the case, been advised of the evidence considered in 
connection with his claims, and what evidence is potentially 
probative or not probative of the claims.  38 C.F.R. 
§ 3.159(b)(1), (e).  The RO has attempted to obtain, and has 
associated with the claims file, all pertinent service 
records, VA medical records, and the private medical records 
identified by the claimant.  The Pennsylvania National Guard 
has determined that all military records have been forwarded 
to the RO.  

The Board emphasizes that by letter dated in February 2001, 
the RO notified the appellant of the provisions of the VCAA 
and its potential impact on his claims, allowing him an 
additional period of time in which to present evidence and/or 
argument in support of the appeal.  This letter gave notice 
of what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  For the reasons set out 
above, the appellant will not be prejudiced as a result of 
the Board deciding these claims at this time.  

III.  Legal Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  In order to establish service connection 
for a claimed disability the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in the active military service or, if pre-existing 
active military service, was aggravated therein.  38 U.S.C.A. 
§ 1110 & 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  For a 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  

The appellant is not a "veteran" because he served on 
active and inactive duty for training only, 38 C.F.R. 
§§ 3.1(d), 3.6 (2002), and is not entitled to the presumption 
of soundness at enlistment, 38 U.S.C.A. §§ 1111, 1131, 1137 
(West 2002), or the presumption of service incurrence of 
certain chronic diseases, 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002).  See Paulson v. Brown, 7 Vet. App. 466 
(1995).

The fact that a claimant has established status as a 
"veteran" for purposes of other periods of service 
(e.g., a prior or subsequent period of active duty) 
does not obviate the need to establish that the 
claimant is also a "veteran" for purposes of the 
period of ACDUTRA where the claim for benefits is 
premised on that period of ACDUTRA.  Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss and Mental Condition

The issue of whether the cause of the appellant's hearing 
loss and/or mental condition is/are related to service, in 
general, requires competent evidence.  The appellant is not a 
medical professional and his statements do not constitute 
competent medical evidence.  Generally, laypersons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).

In this case, the record establishes that the appellant has a 
mental disorder (depression) and a hearing loss disability; 
however, these disabilities are due to disease rather than 
injury.  Neither of these diseases was shown during ACDUTRA.  
The remainder of the appellant's service time includes 
various periods of INACDUTRA.  As noted above, VA does not 
grant service connection for disability due to disease 
incurred during INACDUTRA.  Thus, the law and not the facts 
is dispositive in this case.  As a matter of law, INACDUTRA 
cannot be the basis for grant of service connection for 
disease.  In a case such as this one, where the law and not 
the evidence is dispositive, the claim should be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The claim for service connection for 
hearing loss disability and for mental disability is 
therefore denied.  

Back Condition

Although the appellant alleges a back injury during National 
Guard training (ACDUTRA or INACDUTRA) in 1985, there is no 
record of that back injury in his SMRs, even though there is 
an extensive record of a cut finger the previous year. He 
alleges that a line of duty determination was made concerning 
his back; however, the only line of duty determination in his 
personnel records concerns his cut finger.  Dr. Paterson 
recalls having treated the appellant in the mid-1980s for 
back symptoms, which the appellant told him were due to an 
injury during military training.  Weighing against this 
evidence are the quadrennial National Guard examinations of 
June 1986 and January 1991 during which the spine was 
reportedly normal.  Also weighing against service connection 
are records from Norvelt Family Practice that show that the 
appellant complained of back symptoms after "picking up wife 
and pushing her in chair" in April 1991.  This is the first 
medical record of a complaint of back pain.  The next medical 
record is when he was seen by National Guard doctors in July 
1995, where he gave a history of back strain "5 years ago", 
now having pain lifting heavy objects.  Also, in July 1995, 
he reported lumbar spine pain for one year.  Given this 
history, the preponderance of the evidence indicates that the 
onset of a back disability was sometime after the January 
1991 National Guard quadrennial examination and not due to a 
back injury claimed to be sustained during National Guard 
training in 1985.  

The Board has weighed the positive and negative evidence in 
this case.  There is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies; the preponderance of the evidence is 
against the claim of service connection for back condition 
and the appellant's appeal is denied.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  


ORDER

1.  Service connection for a back disorder is denied.

2.  Service connection for hearing loss disability is denied.

3.  Service connection for a mental disorder is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

